UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4378


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BERNARDO EUGENE FORD, JR., a/k/a Smooth Smiley, a/k/a Smiley,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:16-cr-00149-GBL-1)


Submitted: February 1, 2018                                  Decided: February 12, 2018


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., BYNUM & JENKINS, PLLC, Alexandria, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Michael D. Minerva, Special Assistant United
States Attorney, Carina Cuellar, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernardo Eugene Ford, Jr., was charged with Hobbs Act Conspiracy, 18 U.S.C.

§ 1951 (2012), Hobbs Act Robbery, 18 U.S.C. §§ 2, 1951 (2012), and use of a firearm in

furtherance of a crime of violence, 18 U.S.C. § 924(c)(1)(A)(iii) (2012), in connection

with the armed robbery and death of Babtunde E. Fadahunsi.

       Prior to trial, Ford sought to exclude evidence of Facebook communications

between himself and an unidentified person that occurred three days before the robbery

and killing of Fadahunsi, in which they discussed plans to rob a drug dealer. After the

Government filed a response asserting that the evidence was admissible, Ford filed a

reply conceding that the Facebook messages between Ford and his co-conspirator were

admissible as intrinsic evidence.    The district court entered an order allowing the

admission of such evidence and stating Ford “does not object to the Government’s use of

this intrinsic evidence.”

       The jury returned guilty verdicts against Ford as to all three charges. The district

court sentenced him to 240 months each on the Hobbs Act Conspiracy and the Hobbs Act

Robbery counts, to run concurrently, and 180 months on the firearm charge, to be served

consecutive to the sentence on the other two charges, for a total sentence of 420 months.

       On appeal Ford contends that the trial court erred by denying his motion to

exclude evidence of uncharged conduct. Specifically, he challenges the admission of the

Facebook communications between himself and another individual discussing plans to

rob a drug dealer.



                                            2
       “[W]aiver is the intentional relinquishment or abandonment of a known right.”

United States v. Olano, 507 U.S. 725, 733 (1993) (internal quotation marks omitted). “A

party who identifies an issue, and then explicitly withdraws it, has waived the issue,” and

the waived issue “is not reviewable on appeal, even for plain error.” United States v.

Robinson, 744 F.3d 293, 298 (4th Cir. 2014) (internal quotation marks omitted).

      We conclude that, because Ford, in the district court, conceded the admissibility of

the evidence he now seeks to challenge, he has waived appellate review of that issue.

Accordingly, we affirm the district court’s judgment. We deny Ford’s motions for leave

to file pro se supplemental briefs. See United States v. Penniegraft, 641 F.3d 566, 569

n.1 (4th Cir. 2011).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3